SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 13, 2009 MERIDIAN INTERSTATE BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Massachusetts 001-33898 20-4652200 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 10 Meridian Street, East Boston, Massachusetts 02128 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(617) 567-1500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On February 13, 2009, Meridian Interstate Bancorp, Inc. (the “Registrant”) announced the completion of a repurchase program for up to 414,000 shares of the Registrant’s common stock.A copy of the press release is attached as Exhibit 99 to this Current Report on Form 8-K. Item 9.01.Financial Statements and Exhibits. (d) Exhibit 99 Press release dated February 13, 2009 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. MERIDIAN INTERSTATE BANCORP, INC. DATE: February 13, 2009 By: \s\ Leonard V. Siuda Leonard V. Siuda Treasurer and Chief Financial Officer EXHIBIT
